Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim 1-11 are pending.
Claims 6-7 are withdrawn.
Claims 1-5 and 8-11 are examined herewith.
Applicant’s response filed 2/10/2022 has been received and entered in the application.

Action Summary
Claim 1-5, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over RN 1623941- CAS is withdrawn due to applicants amendment of claims.
Therefore, upon careful consideration, a new rejection is made below.

Response to Arguments
Applicants argues that the amended claims render the obviousness rejection moot.  This argument has been fully considered has been found persuasive.  However, due to amendment of claims, a new rejection is made below.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by XP 002795319 of record in the IDS dated 12/31/2021.

‘319 disclosed the following compound:


    PNG
    media_image1.png
    562
    220
    media_image1.png
    Greyscale


With respect to the art rejection above, it is noted that the reference does not teach that the composition can be used in the manner instantly claimed, “the novel dopamine D3 receptor-selective ligand has high affinity, high specificity and high functional selectivity at D3 receptor, wherein the ligand selectively mediates the downstream signaling pathways of D3R” (instant claim 5); “use in the manufacture of drugs, pharmaceutical salts, composition, or preparation for the prevention or treatment of neurodegenerative diseases, schizophrenia, anxiety, depression, drug addiction and drug dependence”(instant claim 8); “use in the manufacture of drugs, pharmaceutical salts, composition, or preparation for the prevention or treatment of Parkinson's disease” (instant claim 9); “use in the manufacture of a molecular probe and a tool drug for the investigation of the D3R distribution and function of dopamine D2-like receptors, and for the elucidation of the mechanisms of disease associated with the dysfunction of dopamine D2-like receptors” (instant claim 10) and “use in the manufacture of drugs, pharmaceutical salts, composition, or preparation for the disease modification of hyperprolactinemia, extrapyramidal symptoms, and levodopa-related movement disorders and dyskinesia”(instant claim 11). However, the intended use of the claimed composition does not patentably distinguish the composition, per se, because such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  If the prior art structure is capable of performing the intended use, then it meets the claim. The logic flows from MPEP 2115: 
“A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); 
“the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.” See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). 
An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int’l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). Additionally, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  (See MPEP 707.07(f) and 2141.02 I; In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and MPEP 2111.02 II; Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)).   In the instant case, the intended use does not create a structural difference and the body of the claim does not depend on the intended use for completeness but rather can stand alone. Consequently, the intended use is not limiting.  

Claim(s) 1-4 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Database Accession No. 899926-41-1 (herein after ’41-1”) Aug 2006 of record in the IDS dated 12/31/2021.
’41-1 teaches the following compound:


    PNG
    media_image2.png
    138
    370
    media_image2.png
    Greyscale



With respect to the art rejection above, it is noted that the reference does not teach that the composition can be used in the manner instantly claimed, “the novel dopamine D3 receptor-selective ligand has high affinity, high specificity and high functional selectivity at D3 receptor, wherein the ligand selectively mediates the downstream signaling pathways of D3R” (instant claim 5); “use in the manufacture of drugs, pharmaceutical salts, composition, or preparation for the prevention or treatment of neurodegenerative diseases, schizophrenia, anxiety, depression, drug addiction and drug dependence”(instant claim 8); “use in the manufacture of drugs, pharmaceutical salts, composition, or preparation for the prevention or treatment of Parkinson's disease” (instant claim 9); “use in the manufacture of a molecular probe and a tool drug for the investigation of the D3R distribution and function of dopamine D2-like receptors, and for the elucidation of the mechanisms of disease associated with the dysfunction of dopamine D2-like receptors” (instant claim 10) and “use in the manufacture of drugs, pharmaceutical salts, composition, or preparation for the disease modification of hyperprolactinemia, extrapyramidal symptoms, and levodopa-related movement disorders and dyskinesia”(instant claim 11). However, the intended use of the claimed composition does not patentably distinguish the composition, per se, because such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  If the prior art structure is capable of performing the intended use, then it meets the claim. The logic flows from MPEP 2115: 
“A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); 
“the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.” See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). 
An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int’l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). Additionally, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  (See MPEP 707.07(f) and 2141.02 I; In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and MPEP 2111.02 II; Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)).   In the instant case, the intended use does not create a structural difference and the body of the claim does not depend on the intended use for completeness but rather can stand alone. Consequently, the intended use is not limiting.  

Claim(s) 1-4 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Database Accession No. 899926-39-7 (herein after ’39-7”) Aug 2006 of record in the IDS dated 12/31/2021.

’39-7 teaches the following compound:


    PNG
    media_image3.png
    153
    390
    media_image3.png
    Greyscale

With respect to the art rejection above, it is noted that the reference does not teach that the composition can be used in the manner instantly claimed, “the novel dopamine D3 receptor-selective ligand has high affinity, high specificity and high functional selectivity at D3 receptor, wherein the ligand selectively mediates the downstream signaling pathways of D3R” (instant claim 5); “use in the manufacture of drugs, pharmaceutical salts, composition, or preparation for the prevention or treatment of neurodegenerative diseases, schizophrenia, anxiety, depression, drug addiction and drug dependence”(instant claim 8); “use in the manufacture of drugs, pharmaceutical salts, composition, or preparation for the prevention or treatment of Parkinson's disease” (instant claim 9); “use in the manufacture of a molecular probe and a tool drug for the investigation of the D3R distribution and function of dopamine D2-like receptors, and for the elucidation of the mechanisms of disease associated with the dysfunction of dopamine D2-like receptors” (instant claim 10) and “use in the manufacture of drugs, pharmaceutical salts, composition, or preparation for the disease modification of hyperprolactinemia, extrapyramidal symptoms, and levodopa-related movement disorders and dyskinesia”(instant claim 11). However, the intended use of the claimed composition does not patentably distinguish the composition, per se, because such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  If the prior art structure is capable of performing the intended use, then it meets the claim. The logic flows from MPEP 2115: 
“A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); 
“the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.” See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). 
An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int’l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). Additionally, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  (See MPEP 707.07(f) and 2141.02 I; In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and MPEP 2111.02 II; Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)).   In the instant case, the intended use does not create a structural difference and the body of the claim does not depend on the intended use for completeness but rather can stand alone. Consequently, the intended use is not limiting.  

Claim(s) 1-4 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Database Accession No. 1623919-49-2 (herein after ’49-2”) Aug 2006 of record in the IDS dated 12/31/2021.

’49-2 teaches the following compound:


    PNG
    media_image4.png
    148
    443
    media_image4.png
    Greyscale


With respect to the art rejection above, it is noted that the reference does not teach that the composition can be used in the manner instantly claimed, “the novel dopamine D3 receptor-selective ligand has high affinity, high specificity and high functional selectivity at D3 receptor, wherein the ligand selectively mediates the downstream signaling pathways of D3R” (instant claim 5); “use in the manufacture of drugs, pharmaceutical salts, composition, or preparation for the prevention or treatment of neurodegenerative diseases, schizophrenia, anxiety, depression, drug addiction and drug dependence”(instant claim 8); “use in the manufacture of drugs, pharmaceutical salts, composition, or preparation for the prevention or treatment of Parkinson's disease” (instant claim 9); “use in the manufacture of a molecular probe and a tool drug for the investigation of the D3R distribution and function of dopamine D2-like receptors, and for the elucidation of the mechanisms of disease associated with the dysfunction of dopamine D2-like receptors” (instant claim 10) and “use in the manufacture of drugs, pharmaceutical salts, composition, or preparation for the disease modification of hyperprolactinemia, extrapyramidal symptoms, and levodopa-related movement disorders and dyskinesia”(instant claim 11). However, the intended use of the claimed composition does not patentably distinguish the composition, per se, because such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  If the prior art structure is capable of performing the intended use, then it meets the claim. The logic flows from MPEP 2115: 
“A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); 
“the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.” See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). 
An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int’l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). Additionally, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  (See MPEP 707.07(f) and 2141.02 I; In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and MPEP 2111.02 II; Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)).   In the instant case, the intended use does not create a structural difference and the body of the claim does not depend on the intended use for completeness but rather can stand alone. Consequently, the intended use is not limiting.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
Claims 1-5 and 8-11 are rejected.
No claims are allowed.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRIEN A CRUZ/           Primary Examiner, Art Unit 1627